Case 6:19-cv-01495-CEM-LRH Document 16 Filed 01/13/20 Page 1 of 4 PageID 47




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   LESLIE NIEVES,

                           Plaintiff,

   v.                                                          Case No: 6:19-cv-1495-Orl-41LRH

   PRO-DEMOLITION, INC. and EDWARD
   WARREN,

                           Defendants.


                                                  ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       JOINT MOTION FOR APPROVAL OF SETTLEMENT AND
                           INCORPORATED MEMORANDUM OF LAW (Doc. No.
                           15)

             FILED:        January 9, 2020



             THEREON it is ORDERED that the motion is DENIED without prejudice.

             On August 13, 2019, Plaintiff Leslie Nieves filed a one-count complaint against Defendants

   Pro-Demolition, Inc. and Edward Warren, seeking to recover overtime compensation under the Fair

   Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Doc. No. 1. On December 23, 2019,

   Plaintiff notified the Court that the parties had reached a settlement. Doc. No. 11. The parties

   thereafter filed the instant motion requesting that the Court approve their settlement in accordance

   with Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982). Doc. No. 15. With

   the motion, the parties have included a fully executed copy of their settlement agreement. Doc.
Case 6:19-cv-01495-CEM-LRH Document 16 Filed 01/13/20 Page 2 of 4 PageID 48




   No. 15-1. The parties ask that the Court approve the settlement agreement and dismiss the case

   with prejudice. Doc. No. 15, at 4. The motion was referred to the undersigned, and the matter is

   ripe for review.

          Upon review, the motion and proposed settlement agreement do not provide the Court all of

   the information needed to determine whether the settlement is a fair and reasonable resolution of

   Plaintiff’s claim. Specifically, it is unclear whether and to what extent Plaintiff is compromising

   his FLSA claim. Some sections of the joint motion suggest that Plaintiff has not compromised his

   claim. See, e.g., Doc. No. 15, at 3 (“Plaintiff will receive full damages as part of the settlement in

   the amount of $1,062.30 plus liquidated damages . . .”). Other portions of the motion suggest that

   Plaintiff has indeed compromised his claim. See, e.g., id. (“The Parties agree that the settlement

   terms and amounts are a reasonable compromise . . .”). To assess the fairness of the parties’

   agreement, the Court must first know how much Plaintiff was claiming in unpaid wages and

   liquidated damages. The parties have not provided this information in their motion. They also

   settled this case before any information regarding the claimed amount of unpaid wages was filed on

   the record, leaving the Court without any way of assessing whether any compromise of Plaintiff’s

   FLSA claim is reasonable. Without an accurate understanding of the amount of FLSA damages

   claimed by Plaintiff and the extent to which Plaintiff has compromised his FLSA claim, the Court

   is ill-equipped to evaluate the fairness of the parties’ proposed settlement.

          In addition, if Plaintiff has indeed compromised his FLSA claim, the parties have not

   established that the scope of the release is permissible. The release provision in the parties’

   agreement provides:

          In exchange for the consideration set forth in Paragraph 3 below, Plaintiff, for himself
          and his attorneys, heirs, executors, administrators, successors and assigns, hereby
          waives and releases, knowingly and willingly, Defendants, PRO-DEMOLITION,
          INC., and EDWARD WARREN (the “Released Parties”), from any and all wage


                                                    -2-
Case 6:19-cv-01495-CEM-LRH Document 16 Filed 01/13/20 Page 3 of 4 PageID 49




          claims of any nature whatsoever Plaintiff has arising out of or related to the payment
          of wages during his employment with Defendants, known or unknown, including,
          but not limited to, any claims Plaintiff may have under the Fair Labor Standards Act
          (“FLSA”), the Florida minimum wage statute, and any and all other applicable state,
          federal, county, or local ordinances, statutes or regulations, including claims for
          attorneys’ fees which relate to the payment of wages. Plaintiff also represents and
          certifies that he has received full payment for all hours worked while employed by
          Defendants, including minimum wage, overtime hours, bonuses, and vacation pay
          and that no further payment for hours worked is due by Defendants, their parents,
          predecessors, successors, assigns, subsidiaries, affiliates, and insurers, and their past,
          present and future directors, officers, shareholders, members, employees, agents,
          insurers and attorneys, both individually and in their capacities as directors, officers,
          shareholders, members, employees, agents, insurers, and attorneys.

   Doc. No. 15-1 ¶ 2.     I note that some judges have found that a release of claims other than those

   asserted in the complaint and/or broad release of individuals and entities not named in the complaint

   render FLSA settlements unfair and unreasonable. See, e.g., Moreno v. Regions Bank, 729 F. Supp.

   2d 1346, 1348–49 (M.D. Fla. 2010).           Absent some authority or argument from the parties

   explaining why the release of claims under “the Florida minimum wage statute, and any and all

   other applicable state, federal, county, or local ordinances, statutes or regulations,” is permissible in

   this case—particularly where only an FLSA overtime wage claim is raised in the complaint—I

   cannot recommend approval of the parties’ settlement agreement.1

          For these reasons, the parties’ Joint Motion for Approval of Settlement (Doc. No. 15) is

   DENIED without prejudice. It is ORDERED that, on or before January 27, 2020, the parties

   shall file a renewed motion addressing the issues outlined in this Order.




          1
             Although the agreement contains severability provisions, see Doc. No. 15-1 ¶¶ 8, 13, those
   provisions specifically do not apply to the language of the release.


                                                     -3-
Case 6:19-cv-01495-CEM-LRH Document 16 Filed 01/13/20 Page 4 of 4 PageID 50




          DONE and ORDERED in Orlando, Florida on January 13, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                            -4-
